Citation Nr: 0016743	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to April 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio. 

In June 1998, the Board granted an increased evaluation for 
the veteran's low back disability and remanded the issue of 
an increased evaluation for bilateral pes planus to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran experiences pain in his feet due to his 
bilateral pes planus, especially during prolonged physical 
activity such as walking.  He has calluses, tenderness and 
marked deformity of the feet.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for the 
veteran's bilateral pes planus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The veteran currently has a 10 percent rating for his 
bilateral pes planus ("flat feet" deformity) under Diagnostic 
Code 5276.  Under this code, a 10 percent rating is warranted 
if the overall severity of the condition is "moderate," as 
indicated by a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles tendon, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is warranted when the overall severity of the 
condition is "severe," as indicated by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, evidence of swelling on 
use, and characteristic callosities.  A 50 percent rating, 
which is the maximum rating under this code, is warranted if 
the overall severity of the condition is "pronounced," as 
indicated by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles tendon on manipulation, 
which are not improved by orthopedic shoes or appliances Id.

The veteran asserts that he experiences extensive pain and 
swelling in his feet due to his pes planus deformity, during 
prolonged walking.  

The veteran was examined by VA in August 1993.  He complained 
of aching, pain, and soreness of the feet.  On examination, 
it was noted that he had no swelling deformity or tenderness 
in the foot or ankle.  Bilateral pes planus was diagnosed. 

In September 1993, the RO granted service connection for 
bilateral pes planus, and a 10 percent evaluation was 
assigned.  

The veteran was examined by VA in October 1994, and he 
complained of feet cramping and pain on exertion.  On 
examination, tenderness over the bilateral navicular bones 
was noted.  X-rays were noted to show no degenerative 
changes.  Pes planus was diagnosed.  

VA outpatient treatment records show treatment for complaints 
of foot problems from March 1995 to July 1996.  On VA 
examination in September 1996, it was noted that the veteran 
used arch supports and that he complained of intermittent 
cramping of both feet from normal activities such as walking 
and lifting.  It was noted that there was mild tenderness, 
medially, bilaterally.  X-rays showed minimal degenerative 
changes of the great toe metatarsal phalangeal, bilaterally.  
Bilateral pes planus was diagnosed.  

The veteran was examined by VA in October 1998.  He reported 
that he worked as a waste water plant operator, that he spent 
a lot of time on his feet, and that his feet 

became uncomfortable after 1 to 2 hours.  He reported that 
this affected his job performance.  It was reported that the 
veteran recently had to move to a wider shoe and that he wore 
an orthotic device in both shoes, although he did not believe 
they helped.  Examination showed Grade 4 flat feet on weight 
bearing.  Tenderness in the plantar fascia was noted on both 
feet.  The examiner diagnosed, bilateral flat feet which are 
symptomatic at least 50 % of the time while he is on the job.  

The veteran was examined by VA in April 1999.  The veteran 
reported having considerable discomfort with constant aching 
in his feet and occasional cramping of the abductor hallucis 
muscle, medial side of the long arch.  He reported having to 
soak his feet at night and to use an electric foot massager.  
On examination, calluses on the medial aspects of both heels 
were noted, as was a significant callous on the medial side 
of the head of the first metatarsal of both feet.  The 
examiner noted Grade IV flat feet.  It was reported that the 
navicular tubercle was measured on weightbearing and 
nonweightbearing.  It was reported that it dropped to 1.5 cm. 
making it almost touch the floor on weightbearing.  A blister 
was noted on the left foot middle toe, and redness was 
reported in the same area of the right middle toe.  The 
blister was reported to be clearly the result of the position 
of the toes on weightbearing.  It was noted that this was 
causing a slight limp on the left foot.  Grade II tenderness 
all along the plantar fascia was noted.  It was stated that 
the veteran had some short stance on the left and when he 
walked quickly with a short step.  He complained of 
discomfort when at work and reported having to use a heating 
pad and massager when coming home.  On weightbearing, there 
was lateral deviation of the Achilles tendon and a valgus 
deformity of 20 degrees of the calcaneus.  The veteran 
reported that several times a day he has marked cramping on 
the medial side of the longitudinal arch.  It was noted that 
the veteran had two fiberglass orthotic devices, which he 
reported helped to some degree.  He stated that at work where 
he has to spend 3-4 hours standing, he has to sit down to 
relieve his discomfort.  The diagnosis was, symptomatic flat 
foot, with callosities, tenderness and persistent deformity 
on weight bearing.  

In a June 1999 memorandum the RO determined that the April 
1999 VA examination was inadequate for rating purposes for 
various reasons.  Another examination was to be scheduled.  

In an August 1999 statement, the veteran's employer stated 
that the company did not have any medical documentation 
regarding the veteran's flat feet disability.  It was noted 
that the plant manager had indicated that to his knowledge, 
the veteran's disability had not affected his job 
performance.  

The veteran was examined by VA in September 1999.  The 
examiner noted that the claims file had been reviewed.  The 
veteran complained of callus and blister 
formation with cramping in the plantar surface as well as 
knife-like pain in the plantar surface of the feet which is 
exacerbated by activity.  It was noted that the veteran could 
ambulate without difficulty.  It was noted that on standing, 
there was immediate eversion of the bilateral feet with the 
left foot being more pronounced and appearance of pes planus 
without the ability to reproduce any evidence of arch 
formation.  It was noted that there was no tenderness in the 
plantar surface of the foot.  Calluses were observed in the 
areas of the lateral aspect of the bilateral great toe and 
the lateral aspect of the bilateral calcaneal distribution.  
The examiner could not palpate spasm of the tendo-achilles on 
manipulation, and the examiner could not elicit pain on 
manipulation of the joints.  There was no evidence of 
swelling.  The veteran stated that he had to buy a wider shoe 
related to inward displacement of the foot.  There was mild 
inwardly bowing of the tendo-achilles.  The examiner stated 
that there was no evidence of weakened movement, excess 
fatigability or incoordination.  The examiner reported that 
the veteran appeared to be limited solely by the plantar 
surface pain in the distribution of the plantar fascia 
secondary to alteration and walking and stretch from the lack 
of the natural forming arch and not from an actual physical 
limitation.  X-rays showed the plantar arch of the left foot 
was significantly diminished consistent with pes planus, and 
also that the plantar arch of the right foot was markedly 
diminished consistent with pes planus.  

The Board notes that the RO found that the April 1999 VA 
examination was inadequate for properly rating the veteran's 
disability, a determination that the Board is in less than 
full agreement with.  Subsequently, the RO scheduled the 
veteran for another examination in September 1999.  The Board 
finds that both examinations reveal manifestations sufficient 
to warrant a 30 percent rating, with the resolution of 
reasonable doubt in favor of the veteran.  

More specifically, both examination reports show marked 
deformity of the feet and calluses.  Both examiners indicated 
that there was pain on use.  Moreover, the April 1999 VA 
examination also showed tenderness as well as blisters and 
redness, which the examiner felt to be clearly caused by the 
position of the veteran's feet due to pes planus.  

It is noted that the veteran has been found to have calluses, 
blisters, tenderness, and persistent deformity on weight 
bearing.  Additionally, despite the opinion from the 
veteran's employer that the veteran's disability did not 
affect his job performance, a VA examiner has opined that the 
veteran's feet are symptomatic at least 50 percent of the 
time that the veteran is working.  These findings, in 
addition to the clinical indications that the veteran 
experiences pain in his feet, particularly during prolonged 
standing, walking, etc., provide a reasonable basis for 
increasing the rating for his pes planus deformity from 10 to 
30 percent.  The Board finds that the manifestations of his 
disability more nearly approximate the criteria for a 30 
percent rating pursuant to Diagnostic Code 5276, since 
calluses have been found on examination, and since marked 
deformity have been shown by examination as well as by X-
rays.  In addition, while there is a finding that there is no 
evidence of weakened movement or excess fatigability, pain on 
use has been confirmed.  The holding of the United States 
Court of Appeals for Veterans Claims (known as the Court of 
Veterans Appeals prior to March 1, 1999) in DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59, 
mandates that pain and functional impairment must be 
considered when evaluating a disability such as the veteran's 
pes planus.  Thus, with resolution of all reasonable doubt in 
his favor under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board finds that a 30 percent rating is warranted.

There is no plausible basis to increase the rating for the 
bilateral pes planus deformity beyond the 30-percent level.  
There has been no clinical indication of severe spasms, 
extreme tenderness, marked inward displacement of the tendo-
Achilles tendon, or other symptoms that might warrant a 
rating higher than 30 percent under Code 5276.

The above determinations are based on application of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (Rating Schedule). Additionally, however, the 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities, as there has been no showing that they have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), or that the 
conditions have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of evidence of such factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An increased rating for the bilateral pes planus deformity to 
30 percent is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

